Exhibit 10.1
AGREEMENT AND RELEASE
This Agreement and Release (“Agreement”) is being entered into between and among
A.C. Moore Arts & Crafts, Inc. ( hereinafter “Employer”), and Rick A. Lepley
(“Employee”), (collectively the “Parties”) to resolve with prejudice any and all
differences or issues, whether known or presently unknown, relating to
Employee’s employment with the Employer or the termination of that employment.
NOW, THEREFORE, in consideration of the mutual promises, agreements and
representations contained herein, and intending to be legally bound hereby, the
Parties agree as follows:
1. Employee’s employment with the Employer is deemed terminated, effective
March 31, 2010.
2. In consideration of this Agreement and Employee’s commitments hereunder, and
providing Employee does not revoke this Agreement, Employer shall:

  a.   Pay to Employee the gross sum of Six Hundred Forty Five Thousand Eight
Hundred Ninety Dollars and Zero Cents ($645,890.00), less any deductions
required under federal, state or local laws (the “Salary and Pro Rata Bonus
Amount”), payable in twelve successive monthly payments. Due to Tax Code
restrictions, such payments will not be made until October 1, 2010, at which
time the amount accrued through such date shall be paid in one lump sum within
five business days after such date, with the remainder payable on a monthly
basis thereafter;     b.   Pay to Employee the cost of monthly COBRA health
insurance coverage for twelve successive months. Due to Tax Code restrictions,
such payments will not be made until October 1, 2010, at which time the amount
accrued through such date shall be paid in one lump sum within five business
days after such date, with the remainder payable on a monthly basis thereafter;

 

 



--------------------------------------------------------------------------------



 



  c.   Pay to Employee the gross sum of Fifty-Three Thousand Eight Hundred and
Twenty-Four Dollars and Zero Cents ($53,824.00 ), less any deductions required
under federal, state or local laws (the “Consulting Fee”), payable in twelve
successive monthly payments, with the first monthly payment to be made within
10 days following the expiration of the revocation period;     d.   Effective
10 days following the expiration of the revocation period, the Stock
Appreciation Rights Agreement between Employer and Employee dated December 3,
2008 (the “2008 SARs Agreement”) under Employer’s 2007 Stock Incentive Plan, as
amended (the “2007 Incentive Plan”) shall be deemed amended as follows: (1) all
outstanding Stock Appreciation Rights awards pursuant to the 2008 SARs Agreement
that have vested or vest pursuant to the following clause (2) shall continue to
remain exercisable until February 20, 2012 and (2) all outstanding Stock
Appreciation Rights pursuant to the 2008 SARs Agreement that have not vested
shall become vested as of March 31, 2010;     e.   The portion (i.e., one-third)
of the Restricted Stock awards under the 2007 Incentive Plan pursuant to the
award agreement dated March 31, 2008 and the portion (i.e., one-third) of the
Stock Appreciation Rights awards under the 2007 Incentive Plan pursuant to the
award agreement dated March 31, 2008, in each case, that are scheduled to vest
on March 31, 2010 shall vest on such date:     f.   Pay to Employee Twelve
Thousand Dollars and Zero Cents ($12,000.00) for moving his household goods from
his residence in New Jersey to his home in Ohio. Such payment will be made
within 10 days following the expiration of the revocation period;     g.   Pay
to Employee’s attorney a sum of up to Ten Thousand Dollars and Zero Cents
($10,000.00) for legal review of the terms of this Agreement. Such Payment will
be made no later than May 15, 2010;     h.   Pay to Employee an amount equal to
four weeks of his annual base salary, less any deductions required under
federal, state or local laws, for his unused vacation time. Due to Tax Code
restrictions such payment will not be made until October 1, 2010, at which time
the amount shall be paid in one lump sum within five business days after such
date;

 

2



--------------------------------------------------------------------------------



 



  i.   Reimburse Employee for his reasonable and necessary business expenses
incurred by Employee through March 31, 2010 in accordance with Employer’s
business expense reimbursement policy and practices. Such reimbursement will be
made no later than June 30, 2010;     j.   Pay to Employee any excess
contribution refund under Employer’s 401(k) Plan to which he is entitled. Such
payment will be made on the date in 2011 when such excess contribution refunds
are paid generally to Employer’s employees;     k.   Permit, provided there is
no cost to Employer, Employee to convert Employee’s participation in the
Employer-sponsored group term life insurance plan that Employer maintains with a
third party insurer; and     l.   Transfer ownership of a Blackberry to
Employee, for which Employee shall be entirely responsible, including without
limitation the service after March 31, 2010

 

3



--------------------------------------------------------------------------------



 



3. In consideration of this Agreement and Employer’s commitment hereunder,
simultaneously with the execution of this Agreement and effective March 31,
2010, Employee shall resign as a member of the Board of Directors of Employer
and as a director and officer of every subsidiary or affiliate of Employer, in
the Form attached as Exhibit A hereto.
4. In addition to the consideration provided above and independent of this
Agreement, Employee acknowledges receipt of all other earned compensation and
benefits due up through March 31, 2010 and the opportunity to continue health
insurance coverage under COBRA. Employee understands that should he elect COBRA
continuation coverage, he shall be solely and exclusively responsible for the
cost of COBRA, with the exception of the cost of twelve months of benefits paid
by Employer to Employee pursuant to Paragraph 2.b. above.
5. Employee understands that except as enumerated in this Agreement, Employee
shall receive no other wages, bonus, severance, or any other payments or
benefits from Employer.
6. Employee acknowledges that the consideration set forth in Paragraph 2 above
is satisfactory and adequate in exchange for his promises and release contained
herein.

 

4



--------------------------------------------------------------------------------



 



7. (a) Upon Employee’s execution of this Agreement, and in consideration of the
payments and other benefits described above, and subject to the terms of
Paragraph 7(b) below, Employee hereby knowingly, voluntarily, and
unconditionally releases and completely and forever discharges A.C. Moore Arts &
Crafts, Inc. and all its parents, subsidiaries and affiliates and, including,
but not limited to, past, current and future parents, subsidiaries, partnerships
and affiliates, and officers, directors, partners, owners, shareholders, agents,
attorneys, consultants, advisors, employees, trustees, fiduciaries, legal
representatives, heirs, predecessors, successors, and assigns (collectively, the
“Employer Released Parties”) from any and all rights and claims that Employee
may have, including but not limited to, those relating to or based on his
employment with Employer or the termination of that employment for any and all
reasons. Employee specifically releases the Employer Released Parties from any
rights or claims which Employee may have based upon the Age Discrimination in
Employment Act, which prohibits age discrimination in employment; Title VII of
the Civil Rights Act of 1964, as amended, which prohibits discrimination in
employment based on race, color, creed, national origin or sex; the Equal Pay
Act, which prohibits paying men and women unequal pay for equal work; the
Americans with Disabilities Act of 1990, which prohibits discrimination against
disabled persons; the Employee Retirement Income Security Act, which regulates
employment benefits; the New Jersey Law Against Discrimination or any other
federal, state, or local laws or regulations prohibiting employment
discrimination or which otherwise regulate employment terms and conditions.
Employee also releases the Employer Released Parties from any claim for wrongful
discharge, unfair treatment, breach of public policy, express or implied
contract, or any other claims arising under common law which relate in any way
to Employee’s employment with the Employer or the termination thereof. This
Release covers all claims, obligations, suits, contracts, liens, agreements,
promises, costs, charges, expenses, judgments, damages, demands, debts, rights,
action or actions, cause of action or causes of action, executions and
liabilities whatsoever, whether liquidated or unliquidated, fixed or contingent,
matured or unmatured, asserted or unasserted, foreseen or unforeseen, at law, in
equity or otherwise, whether presently known or unknown, from the beginning of
Employee’s employment with Employer through the date and time when Employee
signs this Agreement.

 

5



--------------------------------------------------------------------------------



 



(b) The Release in Paragraph 7(a) does not release and discharge, and does not
otherwise cover: (i) any rights of Employee, or any claims that Employee may
make for unemployment compensation benefits or under any applicable workers’
compensation statute or its equivalent, (ii) any rights or any claims which
Employee may not release as a matter of law, (iii) any rights or claims of
Employee under this Agreement, including the right to sue for breach of, or to
enforce, this Agreement, (iv) any rights or claims of Employee to his accrued
and vested benefits and rights under the Employer 401(k) Plan, (v) Employee’s
rights or claims as a participant under any ERISA plan generally available to
Employer’s eligible employees, or its officers or directors, (vi) any rights or
claims to healthcare continuation coverage under COBRA, (vii) Employee’s rights
or claims under any Employer-sponsored equity or incentive plan and any awards
granted thereunder through the ninetieth day after March 31, 2010, except that
Employee’s rights or claims under the 2008 SARs Agreement as amended by
Paragraph 2.d., and, solely in connection with the 2008 SARs Agreement, under
the 2007 Incentive Plan, shall not be released until February 21, 2012 as
contemplated under Paragraph 2.d., (viii) Employee’s rights or claims under
Article IV, entitled “Personal Liability and Indemnification”, of Employer’s
Amended and Restated By-Laws and under section 8, entitled “Personal Liability
of Directors”, of the Articles of Incorporation, as amended (to which the
Parties acknowledge and agree that under Article IV of the Amended and Restated
By-Laws, entitled “Personal Liability and Indemnification”, the misstatements
referring to a “person covered by section 402” which references should be to “a
person covered by section 401” and other misstatements of section numbers shall
not impair Employee’s rights or claims to the maximum specified or intended
protections of Article IV), (ix) Employee’s rights or claims under any or all
the liability and indemnification insurance policies of Employer or any of its
parents, subsidiaries or affiliates, and (x) any rights or claims that may arise
after this Agreement is executed by the Employee.

 

6



--------------------------------------------------------------------------------



 



8. This Agreement does not prohibit Employee from participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission.
9. All Parties confirm that they have not to date caused or permitted any
charge, complaint, lawsuit, or any other action or proceeding whatsoever to be
filed against any other Party based on Employee’s employment or the termination
of that employment.
10. In conjunction with the execution of this Agreement and for the
consideration received herein, Employee further agrees as follows:

  a.   Not knowingly to apply for or seek employment with Employer or any entity
owned, purchased, or otherwise acquired by Employer at any time hereafter;    
b.   To return or confirm that he no longer has any material or property
belonging to Employer, including but not limited to, any credit cards, keys,
computers, templates, spreadsheets, flash drives, PDA, or computer files in any
media;

 

7



--------------------------------------------------------------------------------



 



  c.   To cooperate fully with any reasonable request of Employer to provide
information and/or materials to it or to otherwise assist it in matters
pertaining to the performance of his former duties. Employee will be reimbursed
any reasonable, documented expenses which he incurs in performing such duties,
all in addition to the payments called for in this Agreement. Employee will be
paid for the reasonable value of his time, for his services under this
Paragraph 10.c. provided after March 31, 2011. Such payments will be made within
30 days from receipt of invoice from Employee, the invoice to be forwarded to
Employer each month following the performance of his services;     d.   Other
than his rights preserved under clause (vii) of Paragraph 7(b), Employee
irrevocably waives and disclaims any right to any options, SARs, PARs, shares of
stock or equity of any kind in Employer or in any of the Employer Released
Parties; and,     e.   Employee agrees that he shall abide by the terms and
conditions of Paragraphs 5, 6, 7, 10, 11, 13, 15 and 16 of the Employment
Agreement dated June 1, 2006 between Employer and Employee, as amended by the
First, Second and Third Amendments to the Employment Agreement (the “Employment
Agreement”). Notwithstanding anything in the Employment Agreement to the
contrary, Employer agrees that the “Noncompete Period” defined in Paragraph 7 of
the Employment Agreement that shall be applicable to Employee is the period of
twelve (12) consecutive months starting from March 31, 2010, and any provision
in the Employment Agreement to the contrary or in any other agreement with the
Employer stating a different non-compete period shall have no force and effect.

 

8



--------------------------------------------------------------------------------



 



11. All Parties agree not to disclose the terms or provisions of this Agreement
to anyone other than their attorneys, financial and tax advisors, and immediate
family members, who will be informed of and bound by this confidentiality
provision, until this Agreement is filed with the Securities and Exchange
Commission by the Employer, which is expected to occur on March 29, 2010. All
Parties agree that this Agreement may be used as evidence in a lawsuit in which
either party alleges a breach of the promises contained herein.
12. Employee acknowledges that he has been advised to consult with an attorney
before signing this Agreement.
13. Employee understands that he has twenty-one (21) days to review and consider
this Agreement before signing it. Employee understands that he may use as much
of this twenty-one (21) day period as he wishes prior to signing it.
14. Employee may revoke this Agreement within seven (7) days of him signing it.
Revocation can be made by delivering a written notice of revocation to Michael
J. Joyce, c/o A.C. Moore Arts & Crafts, Inc. 130 A.C. Moore Drive, Berlin, New
Jersey 08009, Attention: Amy Rhoades, Esq., General Counsel. For this revocation
to be effective, written notice must be received by Mr. Joyce no later than the
close of business on the seventh (7th) day after Employee signs the Agreement.
If Employee revokes this Agreement, it shall not be effective and enforceable
and Employee will not receive the consideration contained in Paragraph 2 or any
other consideration set forth herein.

 

9



--------------------------------------------------------------------------------



 



15. By entering into this Agreement, Employer does not admit and expressly
denies that it has violated any contract, rule, law, or regulation, including,
but not limited to, any federal, state, or local law or regulation relating to
employment or employment discrimination. This Agreement does not constitute an
admission by the Employee that he has violated any contract, rule, law, or
regulation, and Employee denies any such violation.
16. This Agreement is the entire Agreement between Employee and Employer and any
other prior agreements between them are hereby terminated and shall have no
force or effect, except for the following which remain in effect: (a) the
paragraphs of the Employment Agreement set forth in Paragraph 10.e.,
(b) Employer’s 401(k) Plan or other ERISA plans, (c) Employer’s equity and/or
incentive plans and Employee’s award agreements thereunder, but only insofar as
and as long as necessary to govern Employee’s preserved rights under clause
(vii) of Paragraph 7(b), (d) solely with respect to a non-waiver of Employee’s
rights and claims pursuant to Paragraph 7(b)(viii), Employer’s Amended and
Restated By-Laws, Articles of Incorporation, as amended, (e) liability and
indemnification insurance policies of the Employer or any of its parents,
subsidiaries or affiliates, and (f) the group life insurance policy referred to
in paragraph 2.k. above. Employer has made no promises to Employee other than
those set forth in this Agreement. This Agreement may be modified only upon an
express written agreement between the Parties. This Release will be governed and
construed in accordance with the laws of the State of New Jersey without regard
to principles of conflicts of laws.

 

10



--------------------------------------------------------------------------------



 



17. The invalidity or unenforceability of any provision of this Agreement,
whether in whole or in part, shall not in any way affect the validity or
enforceability of any other provision contained herein.
18. Employee agrees not to make any negative comments or disparaging remarks,
concerning or relating to his employment with or his service as a director on
the Board of Directors of Employer, in writing, orally, or electronically, that
would injure the business or reputation of all or any of the Employer Released
Parties. Employer agrees that it shall instruct its senior officers (employees
at the Vice President level or above) and members of its Board of Directors to
refrain from making any negative comments, or disparaging remarks in writing,
orally, or electronically that would injure the reputation of Employee and that
Employer shall be responsible for any conduct by them in the scope of their
respective employment or Board service that violates the instructions given to
them pursuant to this provision. It is agreed and acknowledged that the breach
of this Paragraph 18 will cause the person or entity who is disparaged
irreparable harm. This paragraph does not apply to any testimony, any verified
or sworn statement such as affidavits, or any information provided in a lawsuit
or in an administrative or adjudicatory proceeding, or in connection with an
activity or proceeding protected by federal, state or local law.
19. In consideration of this Agreement and Employee’s commitments in this
Agreement and providing Employee does not revoke this Agreement, Employer shall:

  a.   Maintain the confidentiality of Employee’s personnel file pursuant to the
policy of the Employer;

 

11



--------------------------------------------------------------------------------



 



  b.   In accordance with the policy of the Employer, the Employer shall provide
only Employee’s job title and dates of employment with Employer upon inquiry by
any person or entity, and any such inquiry will be responded to by Employer’s
human resources officer;     c.   Not contest any claims which Employee may make
for unemployment compensation benefits. Said unemployment claims are
specifically excepted from the release of claims of Employee set forth above in
Paragraph 7.

20. This Agreement shall inure to the benefit of Employer Released Parties and
each of their respective heirs, successors, executors, administrators and
assigns. This Agreement shall also inure to the benefit of Employee and his
heirs, successors, executors, administrators and assigns. In the event of the
death of Employee, all of the amounts of monies payable to him under this
Agreement, and all of the money or shares of stock payable, awardable, or
conferred upon Employee pursuant to this Agreement, shall be paid to the Rick A.
Lepley Living Revocable Trust. This Agreement is binding upon the Employer and
its successors and assigns and Employee and his heirs, successors,
administrators and assigns.

 

12



--------------------------------------------------------------------------------



 



EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS
VOLUNTARILY ENTERING INTO IT. EMPLOYEE UNDERSTANDS AND AGREES THAT THIS
AGREEMENT CONTAINS A GENERAL RELEASE OF CLAIMS RELATING TO HIS EMPLOYMENT AND
THE TERMINATION OF THAT EMPLOYMENT.
IN WITNESS WHEREOF, and intending to be legally bound, the Parties agree to the
terms of this Agreement.

                  A.C. Moore Arts & Crafts, Inc.    
 
           
 
  By:    /s/ Amy Rhoades   Date: March 29, 2010
 
      Amy Rhoades    
 
                Senior Vice President and General Counsel    
 
           
 
           
 
      /s/ Rick A. Lepley   Date: March 29, 2010
 
                    Rick A. Lepley    

 

13



--------------------------------------------------------------------------------



 



EXHIBIT A
As of March 31, 2010
Mr. Michael J. Joyce
Chairman of the Board
A.C. Moore Arts & Crafts, Inc.
130 A.C. Moore Drive
Berlin, NJ 08009-9500
Mike:
I hereby retire and resign effective March 31, 2010, as the President and Chief
Executive Officer and as a member of the Board of Directors of A.C. Moore Arts &
Crafts, Inc. (the “Company”) and as an officer or member of the Board of
Directors of any or all of the Company’s direct and indirect subsidiaries and as
a trustee of any benefit plan related to the Company or its subsidiaries.

         
 
  Sincerely,    
 
       
 
       
 
  Rick A. Lepley    

 

14